Breese, J. It sufficiently appears from this record, that the legal residence of the complainant was in Montgomery county, that being the county of her husband’s residence. Her sojourning at the house of her father in Madison county, did. not make that county her domicil—the husband’s domicil is hers. The amended record shows that process was duly served on the defendant by copy, and by reading the summons to him, as the statute requires. The defendant was therefore in court. We are to infer from the recitals in the decree, that Eccles was specially appointed by the court to take the testimony in this case. He was the special master in chancery for such purpose. It is quite common and necessary for a court to resort to the aid of a special master, for many purposes. We must take it, from the recitals in the decree, that such was the office of Eccles, and the entry on the minutes of such reference, would enable the party to know where to go to hear, or exhibit testimony. Proof was taken by this commissioner or special master, which the court deemed sufficient to prove the allegations in the bill. This complied with the law. It is not necessary that the proof should appear in the record. Shillinger v. Shilling er, 14 Ill. 150. It is sufficient that the court heard evidence and found the allegations of the bill to be true. Ib. This appears from the record. The motion to set aside the default was properly overruled, because the affidavit stated no fact sufficiently forcible to justify it. He gave no good reason why he did not defend the suit and answer the bill. It has been held, also, to be improper to set aside a default in such case, as in the rapid mutations of condition in society, the party prevailing may have married again. McJunkin v. McJunkin, 3 Ind. 30. The decree is affirmed. Decree affirmed.